PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $1,160.29, based upon the following facts: On or about March 15, 1975, a landslide occurred in Wetzel County, West Virginia, blocking off State Route 2 and damaging claimant’s telephone cables. Claimant repaired the damage by the placement of temporary cables.
On or about April 25, 1975, respondent negligently cut two of the temporary cables during cleanup operations. Respondent is therefore liable to claimant for the sum of $1,160.29, which is a fair and equitable estimate of the damage sustained by the claimant.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $1,160.29.